DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic 
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 5-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the sensor interface unit is corresponded to at least the transceiver and/or transmitter and receiver, as in at least [1043].1  The system control unit is corresponded to the hardware 1535 and connections of Fig. 1 which interface via connecting cables, as described in at least [0642] and [0649]-[0647] and/or control panel of Fig. 7, described in [0237] and/or the associated hardware which interfaces with a computer, as in [0643] and [0657].2
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and fail to comply with the enablement requirement for the full scope recited.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of claims 10 and 15 recite a permeability which is an open-ended, unbounded range.  Applicant does not provide a reasonable standard for imposing an upper limit in the specification.  As established in Magsil Corp. and MIT v. Hitachi, 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), an unbounded range lacks enablement.  Specifically, after studying the full scope of the claimed invention, in view of the unbounded range and absent any description of an upper limit or a known inherent upper limit.  Following the fact pattern in the cited decision, the specification related to the broad limitations cited does not contain sufficient description to make it possible for one ordinarily skilled to ascertain the metes and bounds of what is claimed.  While the claims are enabled for materials which possess a permeability of 10 cc/m^2 per day and 50 cc/m^2 per day, the claim is only reasonably enabled for the exemplary values of 10 and 50 cc/m^2 per day and thus is not enabled for the full scope of each of the cited claims.3

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
couple with the system” (emphasis added).  It is unclear what specific element of the system applicant intends for coupling with the marker.  Therefore the claim is indefinite in that it is ambiguous as to the specific element that provides the function of coupling with the marker.  
Each of claims 10 and 15 recite a permeability which is an open-ended, unbounded range.  Applicant does not provide a reasonable standard for imposing an upper limit in the specification.  The specification related to the broad limitations cited does not contain sufficient description to present a possibility that one ordinarily skilled could ascertain the metes and bounds of what is claimed.  For these reasons, the cited limitations are indefinite.
Claim 15 sets forth “a useful life.”  The phrase is relative and renders the claim indefinite as it is unclear what applicant considers useful.  For these reasons, the metes and bounds of the claim cannot be determined and the claim is indefinite.  See MPEP § 2173.05(b)(IV) for details regarding the indefiniteness of subjective claim language in the absence of an objective boundary and which are defined by “the unrestrained, subjective opinion of a particular individual” for assessing their scope. 
Independent claim 13 and claim 20 which depends therefrom set forth “the magnetic field sensor” (two occurrences in claim 13) and “the electromagnetic sensor” (claim 20).  Each of these limitations lack antecedent basis.  This issue rises to the level of indefiniteness because it is unclear if they are intended to represent the same or different elements.  For examination purposes, they are interpreted to correspond to the same elements, but clarification of the claim language (e.g., by use of consistent terminology) and correction to provide proper antecedent basis is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2012/0191123) in view of Dunki-Jacobs et al. (US 2004/0133095).
Regarding claims 1-3 and 9, Brister details a system for locating an intragastric device in the form of a volume-occupying balloon, as in [0013] and [0017]-[0018], in which tracking and visualization elements are incorporated into an inflatable intragastric balloon.  The system includes at least one sensor, as in [0120], [0154] and a swallowable marker for the cited tracking and visualization, as in [0114].  Various marker embodiments are described, but at least the gold marker in the cited passage is known to those skilled to exhibit magnetic properties under certain conditions.  The metals disclosed are effectively magnetic markers in that they distort a magnetic field when exposed in a way that results in a detectable attribute in the associated magnetic field 
Further regarding claim 1, even though the evidence cited suggests that the marker(s) on the swallowable IG balloon are magnetic (i.e., will produce a local magnetic field when exposed to the proper conditions), none of the exemplary markers are specifically identified as magnetic, nor is a magnetic field sensor disclosed; however, Dunki-Jacobs teaches a magnetic system for locating an IG device including a magnetic marker and magnetic field sensors, as in at least [0179], in which the system detects signals emitted by markers, inclusive of magnetic field sensors.  See also [0124] for “electrical, electromagnetic, magnetic [...] signals” which are used with receivers to determine the location of the IG device by triangulation.  The receivers may be inside or outside the body, as in [0056].  The internal magnetic marker is responsive to the 
Regarding claims 4 and 5, the modified system of Brister includes at least one external reference sensor for placement outside the body and sensing a local magnetic field.  See receivers placed “outside [...] the body” cited from Dunki-Jacobs above from [0056].  The external receiver also constitutes a sensor interface unit which electronically communicates with the magnetic marker in detecting magnetic signals, which is consistent with applicant’s disclosure.
Regarding claims 6-8, the modified system of Brister includes a system control unit configured for communicating with the sensor interface unit (i.e., external receiver) and the magnetic field sensor.  See cited [0124] of Dunki-Jacobs for triangulation computational methods for locating the IG device exploiting “electrical, electromagnetic, magnetic [...] signals.”  The functionality described necessitates the “workstation or personal computer 401” disclosed by Dunki-Jacobs in [0018] and best shown in Fig. 6.  See further [0158] describing communications between the computer 401 and external and internal components of the GI device which provide identifiers on the associated monitor, as claimed.  Fig. 7 of Dunki-Jacobs shows a display configuration depicting an identifier in the form of a trace which indicates the location of the magnetic marker inside the body, as described in [0019] and relevant to claims 7 and 8.  See further details of position tracking in [0123]-[0125].  The tracking and visualization 
Regarding claim 10, Brister is specific to the IG balloon wall being polymeric and including multiple layers of materials which have the diffusion and permeability properties to CO2 claimed, as in [0018]-[0020] and [0159].  The permeability of a material is a latent property.  Since the materials of [0100] are identical to those disclosed in the instant application, and the environmental conditions in which they are used are the same, it is inferred that the permeability and diffusion so desired in the gastric environment is achieved, even though the specific value of 10 cc/m^2 per day is not identified.  Brister further discloses that when the valve system is sealed to the catheter, an inflation source provides an inflation fluid, as in [0018] and [0023].  These inflation fluids include inert gases of variable concentrations by providing “[a]n inert gas in conjunction with a less inert gas(es) [...] combined to comprise the starting balloon inflation gas composition,” as in [0193].  
Regarding claims 11 and 12, various fluid fill materials and composition mixtures of fluids are taught by Brister in at least [0150], [0164], [0167], [0192]-[0193], including gaseous nitrogen.  Gas concentration is used to control filling, as cited from [0193].  Official Notice is taken regarding the use of the known gas sulfur hexafluoride as a filling material for balloon-equipped medical devices and any mixtures incorporating such gas, as they simply represent known substitutes for achieving the desired filling effect.

Regarding claims 13 and 19, the prior work of Brister details a method for locating an intragastric device within the body of a patient including introducing into the body of the patient, via swallowing, the IG device comprising an uninflated gastric balloon (i.e., “volume-occupying subcomponent”), as in [0013]-[0015] and [0017]-[0018], in which [0018] details that the IG 
Further regarding claim 13, the marker is provided for the tracking and visualization, as from [0017]-[0018].  Various marker embodiments are described in [0114], but at least the gold marker in the cited passage is known to those skilled to exhibit magnetic properties under certain conditions.  The metals disclosed are effectively magnetic markers in that they distort a magnetic field when exposed in a way that results in a detectable attribute in the associated magnetic field signals.  Even though the cited evidence suggests that the marker(s) on the swallowable IG balloon are magnetic (i.e., will produce a magnetic field when exposed to the proper conditions), none of the exemplary markers are specifically identified as magnetic, nor is a magnetic field sensor disclosed; however, Dunki-Jacobs teaches a magnetic system for locating an IG device including a magnetic marker and magnetic field sensors, as in at least [0179], in which the method includes detecting signals emitted by markers, inclusive of magnetic field sensors.  See also [0124] for “electrical, electromagnetic, magnetic [...] signals” which are used with receivers to determine the location of the IG device by triangulation.  The internal magnetic marker is responsive to the magnetic field and outputs detectable signals, as from cited [0179].  Fig. 7 additionally shows a display configuration depicting an identifier in the form of a trace which indicates the location of a magnetic marker inside the body, as described in [0019].  See further details of position tracking in [0123]-[0125].  It would have been obvious to those skilled prior to the effective filing date to incorporate the magnetic markers and magnetic field sensors/receivers 
Further regarding claim 13 and regarding claim 18, the modified method of Brister necessarily includes locating the uninflated gastric balloon inside the patient based on the sensed magnetic field.  As cited previously, the marker of Brister is incorporated into the balloon, as in [0114], where the marker is “applied to the volume-occupying subcomponent.”  Since the balloon of Brister is intended to first be delivered to the stomach in an uninflated state under visualization, as cited, the associated marker (as modified by Dunki-Jacobs to be a magnetic marker explicitly) would necessarily be viewed in accordance with the display configuration showing the path the GI device traverses previously cited from Fig. 7 of Dunki-Jacobs and thus confirms positioning.  The path trace of Fig. 7 is the identifier resulting from the computed triangulation as cited and necessitates use of associated computer 401 and monitor, as from [0018] and [0158] of Dunki-Jacobs and relevant to claim 18.  It is further within the aims of Brister to confirm final positioning of the balloon at the treatment site, as in [0113], in which methods accommodate “physicians [...] to determine, or confirm, the location and orientation of the device prior to inflation or during the course of treatment” (emphasis added).
Regarding claim 14, the gastric balloon of Brister is initially within the patient’s stomach in an uninflated state.  See [0094] in which inflation is intended to occur “once in the stomach” so that while swallowing it is able to traverse the esophagus with ease.
Regarding claim 15, Brister is specific to introducing an initial fluid to fill the balloon once within the stomach, as in [0094].  These inflation fluids include inert gases of variable concentrations by providing “[a]n inert gas in conjunction with a less inert gas(es) [...] combined 2 claimed, as in [0018]-[0020] and [0159].  The permeability of a material is a latent property.  Since the materials of [0100] are identical to those disclosed in the instant application, and the environmental conditions in which they are used are the same, it is inferred that the permeability and diffusion so desired in the gastric environment is achieved, even though the specific value of 10 cc/m^2 per day is not identified.  The inflated IG balloon is exposed to the intragastric environment for at least 25 days and “preferably for at least 90 days,” as in [0130].  The balloon is interpreted to be regarded as having a “useful life” for the extent to which it is maintained at the treatment site.
Regarding claims 16 and 17, various fluid fill materials and composition mixtures of fluids are taught by Brister in at least [0150], [0164], [0167], [0192]-[0193], including gaseous nitrogen.  Gas concentration is used to control filling, as in at least [0193].  Official Notice is taken regarding the use of the known gas sulfur hexafluoride as a filling material for balloon-equipped medical devices and any mixtures incorporating such gas, as they simply represent known substitutes for achieving the desired filling effect.
Regarding claim 20, the modified method of Brister includes an electromagnetic sensor coupled with the IG device.  As cited from [0124] of Dunki-Jacobs with respect to claim 13, the “electrical, electromagnetic, magnetic [...] signals” are used with receivers to determine the location of the device by triangulation.  The receivers may be inside or outside the body, as in [0056].  The internal magnetic marker is responsive to the magnetic field and outputs detectable signals, as from cited [0179].  In view of the collective teachings, it would have been obvious to incorporate the receivers (i.e., electromagnetic/magnetic signal-detecting sensors) with the IG .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.  Gannoe et al. ‘757 describes intragastric devices for treating obesity and discusses alternative inflation mechanisms for controlling or otherwise adjusting the volume of the associated balloon in vivo.  Gannoe details introducing a fill fluid in vivo via ports on the balloon which are accessible via a catheter in the form of a transorally-advanced endoscope, as in the first full paragraph of col. 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph numbers herein correspond to those in applicant’s pre-grant publication, US 2019/0365277.
        2 It is noted that the system control unit is associated with computer functions including providing electronic communications between locally-connected hardware components. Since this represents basic computer functioning, no disclosure of algorithm(s) is required. See MPEP § 2181(II)(B), which is specific to computer-implemented limitations invoking 35 U.S.C. 112(f) and cases in which algorithm disclosure is and is not required.
        3 While claim 15 further sets forth “a useful life of at least 30 days” which also is an unbounded range, those skilled could make and use an invention of a material that encompasses the full scope of the claim (i.e., those skilled understand that there are biocompatible materials that persist in the body longer than a human lifespan, which presents an inherent, reasonable upper limit).